                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         Civil Action No. 1:17-cv-01037-LCB-LPA

FARM LABOR ORGANIZING                           )
COMMITTEE, et al.                               )
                                                )
                     Plaintiffs,                )      ORAL ARGUMENT
                                                )      REQUESTED
      v.                                        )
                                                )
JOSHUA STEIN, et al.                            )
                                                )
                     Defendants.                )
                                                )

 PLAINTIFFS’ OBJECTIONS TO MAGISTRATE JUDGE’S MEMORANDUM
                OPINION AND RECOMMENDATION

      Pursuant to Fed. R. Civ. P. 72(b), Plaintiffs Farm Labor Organizing Committee

(“FLOC”) and Valentin Alvarado Hernández respectfully file their objections to Magistrate

Judge Auld’s Memorandum Opinion and Recommendation (“the Opinion”) (DE 124),

addressing the parties’ cross-motions for summary judgment (DE 106, DE 108).

      Plaintiffs are North Carolina’s sole farmworker union and a Mexican migrant

farmworker who is a union member. They claim that Section 20.5 of the Farm Act of 20171

(“Section 20.5”), violates the First Amendment, the Equal Protection Clause of the

Fourteenth Amendment, the Bill of Attainder Clause, and 42 U.S.C. § 1981. Section 20.5

contains two provisions: (1) it bars voluntary agreements that agricultural employers will

deduct and remit to a farmworker union any union dues from the wages of farmworkers



      1
          North Carolina Farm Act of 2017, 2017 Sess. Laws 108, sec. 20.5.




                                    1
     Case 1:17-cv-01037-LCB-LPA Document 130 Filed 03/11/21 Page 1 of 33
who choose to join that union (“Dues Checkoff Provision”); and (2) it prohibits recognition

of a farmworker union as a stipulation in any settlement and bars a farmworker union from

entering into any settlement agreement with an agricultural producer (“Settlement

Provision”). DE 34-2 (2017 Farm Act) at 23.

       Plaintiffs object to the portions of the Opinion recommending that their motion for

summary judgment be denied in part, and that Defendants’ summary judgment motion be

granted in part, 2 and ask that this Court permanently enjoin the entirety of Section 20.5 on

the grounds that it violates the First Amendment and Equal Protection Clause.


                              STANDARDS OF REVIEW

       A district judge reviews objected-to portions of a recommendation on a dispositive

motion de novo, and “may accept, reject, or modify the recommended disposition.” Fed.

R. Civ. P. 72(b)(3).

       Summary judgment “is appropriate only if taking the evidence and all reasonable

inferences drawn therefrom in the light most favorable to the nonmoving party, no material

facts are disputed and the moving party is entitled to judgment as a matter of law.” Henry

v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc) (internal quotations omitted).

“Credibility determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions . . . . The evidence of the non-movant is to



       2
        Plaintiffs do not object to the recommendation that summary judgment be granted
on their claims that the Settlement Provision violates the First Amendment and the Equal
Protection Clause.




                                    2
     Case 1:17-cv-01037-LCB-LPA Document 130 Filed 03/11/21 Page 2 of 33
be believed, and all justifiable inferences are to be drawn in his favor.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).


                           OBJECTIONS AND ARGUMENT

   I.       The Court Should Grant Plaintiffs Summary Judgment on Their Claim
            that the Dues Checkoff Provision Violates the First Amendment.

         A. The Dues Checkoff Provision is a Speaker-Based Restriction.

         The Magistrate Judge erred in recommending summary judgment in favor of

Defendant, rather than Plaintiffs, on Plaintiffs’ First Amendment challenge to the Dues

Checkoff Provision.

         The First Amendment prohibits government actions that indirectly suppress speech

and association by imposing selective burdens on disfavored speakers. The seminal case in

this area, Minneapolis Star & Tribune Co. v. Minnesota Commissioner of Revenue, 460

U.S. 575 (1983), struck down a state paper-and-ink tax that selectively targeted a handful

of large newspapers. The Supreme Court explained that the selective application of the tax

“violate[d] the First Amendment not only because it single[d] out the press, but also

because it target[ed] a small group of newspapers.” Id. at 591. Minneapolis Star thus

established that “[l]aws singling out a small number of speakers for onerous treatment are

inherently suspect” and subject to strict scrutiny. Time Warner Cable, Inc. v. Hudson, 667

F.3d 630, 638 (5th Cir. 2012). Here, Section 20.5 targets a single expressive association—

FLOC, the state’s only farmworker union—for onerous treatment.




                                       3
        Case 1:17-cv-01037-LCB-LPA Document 130 Filed 03/11/21 Page 3 of 33
       Labor unions are “an archetype of an expressive association.” Kidwell v. Transp.

Commc’ns Int’l Union, 946 F.2d 283, 301 (4th Cir. 1991). “Not only do unions engage

directly in partisan electoral politics, but labor unions have been predicated on ideas of

worker solidarity that are as much political as economic.” State Emp. Bargaining Agent

Coal. v. Rowland, 718 F.3d 126, 133–34 (2d Cir. 2013) (footnotes omitted). FLOC is no

exception. It uses public advocacy campaigns, litigation, and collective bargaining

agreements (CBAs) with agricultural employers to promote fair wages and safe working

conditions, fight discrimination, and ensure that farmworkers are able to voice concerns

about work without fear of retaliation. See DE 124 at 2–3; DE 109 (Pls. Summ. J. Br.) at

6–7. It engages in public advocacy advancing farmworker welfare and immigrants’ rights

and has orchestrated campaigns and pursued grievances throughout the agricultural supply

chain to achieve better conditions for farmworkers. DE 124 at 2–3; DE 109 at 6–7. The

Dues Checkoff Provision — which threatens criminal penalties against anyone who even

attempts to enter into a union dues checkoff agreement with an agricultural producer —

would make it impossible for FLOC to continue these activities. See N.C. Gen. Stat. §§ 75-

1, 75-9–75-16 (specifying penalties for engaging in conduct deemed “in restraint of trade”);

DE 56 (Prelim. Inj. Op.) at 24-25, 42-43.

       In rejecting Plaintiffs’ arguments that the Dues Checkoff Provision burdens the

expressive and associational rights of FLOC and its members, the Magistrate Judge relied

on an incorrectly narrowed interpretation of the provision, asserting that “Section 95-79(b)

merely prohibits agreements requiring farmers to withhold dues under Section 95-25.8(a);




                                    4
     Case 1:17-cv-01037-LCB-LPA Document 130 Filed 03/11/21 Page 4 of 33
it does not strip farmers of their discretionary ability to withhold dues authorized by

farmworkers.” DE 124 at 31-35, 45.

       This interpretation conflicts with the statutory language, which reads,

“notwithstanding G.S. 95-25.8, an agreement requiring an agricultural producer to transfer

funds to a labor union or labor organization for the purpose of paying an employee’s

membership fees or dues is invalid and unenforceable against public policy in restraint of

trade or commerce . . . .” DE 34-2 at 23 (emphasis added). The Opinion interpreted

“notwithstanding G.S. 95-25.8” to mean the provision prohibits binding agreements, but

not all agreements, under 95-25.8. DE 124 at 34-35. However, “[i]n statutes,

‘notwithstanding’ clauses show that one provision prevails over another in the event of a

conflict.” N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929, 932 (2017). Section 20.5 contains such

a conflict: section 95-25.8(a)(2) permits employee-authorized wage deductions, including

union dues, but section 95-79(b) prohibits them.

       N.C. Gen. Stat. 95-25.8(a) specifies that “an employer may withhold or divert any

portion of an employee’s wages” only when it is required by law, or when the employee

provides written authorization for the deduction in advance. Thus, a farmer can only legally

withhold union dues from farmworker pay if the farmworkers authorize the deduction in

accordance with section 95-25.8. See also DE 112 (Pls. Opp. to Def. Summ. J. Mot.) at 3,

11-12, 19, 28 (discussing significance of section 95-25.8). Use of “notwithstanding” thus

instructs the reader that the prohibition on dues deductions trumps the permissive language

of section 95-25.8, leaving no room for the discretionary dues deductions envisioned in the




                                    5
     Case 1:17-cv-01037-LCB-LPA Document 130 Filed 03/11/21 Page 5 of 33
Opinion. See N. C. Dep’t of Corr. v. N. C. Med. Bd., 363 N.C. 189, 201 (2009). (“[W]e

give every word of the statute effect, presuming that the legislature carefully chose each

word used.”). Because section 95-79(b) prohibits agreements between farmers and

farmworkers to deduct dues under section 95-25.8 (which is the only way that an employer

could lawfully deduct dues from an employee’s wages), farmers have no “discretionary

ability to withhold dues authorized by farmworkers.” DE 124 at 35.3

       The Opinion’s interpretation also irreconcilably conflicts with law governing wage

deductions. If a farmer discretionarily withholds union dues as authorized by an employee

under section 95-25.8, federal and state laws require such deductions to be transmitted to

the union. If dues are not transmitted to the union as authorized, the employer has violated

the law because the employee has not received all wages when due. See N.C. Gen. Stat. §

95-25.6 (employers must pay wages when due); 20 C.F.R. § 655.122(m) (requiring same



       3
         Contrary to the Opinion, “[j]uxtaposing Section 20.5 with Senate Bill 375,” does
not demonstrate legislative intent to limit the applicability of Section 20.5 to actual binding
contracts. DE 124 at 35. Neither SB 375’s proposed language nor the enacted language of
Section 20.5 use the term “contract.” See DE 108-21; DE 34-2 at 23. The key differences—
other than the obvious fact that SB 375 would have outlawed dues deductions for a much
broader group of workers—are the proposed locations of each law within the statutory
scheme and the penalties associated with violations. SB 375 would have amended section
95-25.8 by prohibiting employers from withholding union dues notwithstanding the fact
that employers could otherwise legally withhold dues under 95-25.8(a), creating only
potential civil liability for employers under the state Wage and Hour Act. See N.C. Gen.
Stat. § 95-25.22. In contrast, Section 20.5 amended section 95-79’s language specifying
types of agreements that are considered illegal in “restraint of trade,” imposing not just
civil but criminal liability for violations for anyone who engages in the prohibited
activities. See N.C. Gen. Stat. §§ 75-1, 75-9-16; DE 56 at 24-30.




                                    6
     Case 1:17-cv-01037-LCB-LPA Document 130 Filed 03/11/21 Page 6 of 33
for employers of H-2A workers); 13 N.C. Admin. Code 12.0301(a) (wages are considered

unpaid under the wage and hour act when wages were diverted for the employee’s benefit

but the employee has not received the benefit). Thus, there can be no “discretionary”

agreement to deduct dues under section 95-25.8 without requiring an employer to remit

those dues to the union. At the same time, this remittance is prohibited by Section 20.5

(because it is pursuant to a statutory authorization requiring those authorized deductions to

take place) — and thus any diversion would violate not only Section 20.5 but also state

wage and hour law, leading to the ultimate Catch-22. See 13 N.C. Admin. Code

12.0305(g)(2) (diversion of wages for purposes not permitted by law, even when

authorized by the employee, violates the wage and hour act).

       Regardless of how Section 20.5 is interpreted, it is an unconstitutional, targeted

burden on Plaintiffs’ expression and association. Plaintiffs have shown that FLOC’s

members face significant logistical barriers to alternative means of dues payment, and

FLOC and its members rely on dues checkoffs for timely and consistent payment of union

dues. See DE 109 at 12–13, 23–24; DE 112 at 7–8. Dues comprise the majority of FLOC’s

income and are essential to FLOC’s organizing and operations. DE 109 at 7, 24. Loss of

access to these funds would undercut and destabilize not only CBA administration but also

political advocacy and organizing efforts. See DE 109 at 24; DE 112 at 5–6. The inability

to secure dues checkoff arrangements, especially through binding CBAs, hurts FLOC’s

work and its ability to join new members. DE 109 at 24–25.




                                    7
     Case 1:17-cv-01037-LCB-LPA Document 130 Filed 03/11/21 Page 7 of 33
       The Magistrate Judge relied on FLOC’s statements that it has considered asking

growers to deduct dues absent a binding dues checkoff agreement as support for the

proposition that the Dues Checkoff Provision is not unduly onerous. DE 124 at 46. This

conclusion rests on several errors.

       First, the record shows that FLOC’s Vice President doubts that it is actually “viable”

to convince growers to adopt these informal arrangements as an alternative to dues

checkoffs. DE 108-11 at 187:11-18 (Flores Dep.). The extensive evidence of the logistical

difficulties of negotiating and maintaining ad hoc dues collection arrangements throughout

the entire state shows that this fear is not speculative. See DE 109 at 12–13, 23–24; DE 112

at 7–8; DE 108-3 (2d Flores Decl.) ¶¶ 42-67; DE 108-11 at 185:17 – 187:23.

       Second, attempting even informal “discretionary” agreements could subject FLOC

to the threat of civil or criminal liability. See N.C. Gen. Stat. §§ 75-1, 75-9 -16; DE 56 at

24-30. This chills FLOC and employers from entering into agreements that may be

technically lawful under the Opinion’s interpretation, for fear they will be accused of

conspiring to enter into a binding agreement. See DE 108-3 ¶ 51; see also DE 56 at 34

(recognizing Plaintiffs’ “well-founded fear” of enforcement).

       Third, even under the Opinion’s narrowed interpretation, Section 20.5 still singles

out FLOC for disfavored treatment, nullifying otherwise lawful contracts available to all

other private sector unions. Such provisions are particularly suspect when crafted for the

purpose of burdening a disfavored or politically unpopular group of speakers. Cf. United

States v. Alabama, 691 F.3d 1269, 1293 (11th Cir. 2012) (striking down Alabama law that




                                    8
     Case 1:17-cv-01037-LCB-LPA Document 130 Filed 03/11/21 Page 8 of 33
invalidated most contracts entered into by undocumented persons) (“The ability to contract

is not merely an act of legislative grace . . . . The importance of contracts in the United

States is reaffirmed by the Constitution, federal statute, and the Supreme Court.”).

       Finally, Plaintiffs do not need to demonstrate an actual burden to prevail on their

First Amendment selective regulation claim. See Time Warner Cable, 667 F.3d at 636–37

(“[plaintiffs] need not prove that they will sustain a quantifiable economic injury”); cf.

Minneapolis Star, 460 U.S. at 588 (noting that selection for special treatment threatens

speakers “not only with the current differential treatment, but with the possibility of

subsequent differentially more burdensome treatment,” resulting in “censorial effects.”)

(emphasis in original).

       The selective and onerous regulation imposed on FLOC — and no other entity, see

DE 108-1 ¶ 18, DE 108-3 ¶ 6 — by the Dues Checkoff Provision is therefore subject to

strict scrutiny. Defendant has not demonstrated that: (1) it has a compelling interest in

eliminating union dues checkoffs agreement for agricultural employees, or (2) that

categorically invalidating union dues checkoff agreements for agricultural employees is

the least restrictive means for accomplishing any asserted governmental interest. Plaintiffs

are thus entitled to judgment as a matter of law on their First Amendment claim.

       B. The Magistrate Judge erroneously concluded that selective regulation
          claims are limited to the press.

       The Magistrate Judge incorrectly concluded the Dues Checkoff Provision does not

implicate the First Amendment because FLOC is not a member of the press. See DE 124

at 40–45. The Opinion does not cite any authority supporting its theory that selective




                                    9
     Case 1:17-cv-01037-LCB-LPA Document 130 Filed 03/11/21 Page 9 of 33
regulation claims are limited to the press or unavailable to expressive associations like

unions. Nor does it explain why a law restricting certain cable providers from obtaining

statewide franchises, see id. at 43-44 (citing Time Warner Cable, 667 F.3d at 633–34),

raises more serious First Amendment concerns than a law that selectively prevents a single,

disfavored labor union from securing its main source of income.

       The Fourth Circuit has recognized that concerns about regulations targeting a small

number of speakers are not limited to the Press Clause. See Chesapeake & Potomac Tel.

Co. of Virginia v. United States, 42 F.3d 181, 196 (4th Cir. 1994) (suggesting common

carrier regulation would trigger strict scrutiny if it selectively targeted a small number of

speakers, even if not members of the press), vac’d and remanded on other grounds, 516

U.S. 415 (1996). There is “no reason why a government regulation which discriminates

against a particular class of speakers, behind which there is no evidence of an illicit

governmental motive, but which is structured in a manner that raises suspicions that its

objective was, in fact, the suppression of certain ideas, would not similarly be subject to

strict scrutiny.” Id. (cleaned up).

       Speaker-based restrictions raise concerns about content-discrimination because they

“run the risk that the State has left unburdened those speakers whose messages are in accord

with its own views.” Nat’l Inst. of Fam. & Life Advocates v. Becerra, 138 S. Ct. 2361, 2378

(2018) (internal quotation marks omitted). Additionally, when the Government selectively

regulates certain speakers, it “deprive[s] the public of the right and privilege to determine

for itself what speech and speakers are worthy of consideration.” Citizens United v. FEC,




                                   10 130 Filed 03/11/21 Page 10 of 33
    Case 1:17-cv-01037-LCB-LPA Document
558 U.S. 310, 341 (2010). Laws that directly restrict speech based on the identity of the

speaker obviously raise these concerns, see id., but so do laws targeting a small number of

speakers for regulations not imposed on any other entities. Time Warner Cable, 667 F.3d

at 640.

          The Supreme Court has held that a selective tax may implicate the First

Amendment in three distinct ways. Leathers v. Medlock, 499 U.S. 439 (1991). First,

“[a]bsent a compelling justification, the government may not exercise its taxing power to

single out the press.” Id. at 447 (citations omitted). Second, a tax is “suspect if it targets a

small group of speakers,” because this raises the “fear” of “censorship of particular ideas

or viewpoints.” Id. (citations omitted). Finally, a “tax will trigger heightened scrutiny under

the First Amendment if it discriminates on the basis of the content of taxpayer speech.” Id.

(citations omitted). Had the Supreme Court intended to limit selective regulation claims to

laws targeting the press, it would not have added that regulations targeting a small group

of “speakers” are “also suspect” under the First Amendment. See id. Accord, e.g., Nat’l

Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 739–40 (1st Cir. 1995); Chesapeake

& Potomac Tel. Co. 42 F.3d at 196–97.

          The Opinion cites S.C. Educ. Ass’n v. Campbell, 883 F.2d 1251 (4th Cir. 1989), for

the proposition that “a government’s selective treatment of unions does not necessarily

raise First Amendment concerns.” DE 124 at 44–45. Campbell, however, concerned the

denial of a government subsidy, which is fundamentally different from a restriction on a

private party like the one at issue here. In that case, the South Carolina Education




                                   11 130 Filed 03/11/21 Page 11 of 33
    Case 1:17-cv-01037-LCB-LPA Document
Association (“SCEA”) challenged legislation authorizing public employees to establish

payroll deductions for charitable contributions and union dues for a favored labor union,

while denying union dues checkoffs for other labor unions. Campbell, 883 F.2d at 1252–

53. The Fourth Circuit ruled that SCEA’s exclusion from the voluntary payroll deduction

program did not trigger heightened scrutiny, because “the First Amendment does not

impose an affirmative obligation on the state to assist [the SCEA] by providing payroll

deduction services” for public employee union dues. Id. at 1257.

       Campbell boils down to two simple propositions. First, “the use of a state payroll

system to collect union dues from public sector employees is a state subsidy of speech.”

Wisc. Educ. Ass’n v. Walker, 705 F.3d 640, 645 (7th Cir. 2013) (citing Ysursa v. Pocatello

Educ. Ass’n, 555 U.S. 353, 359 (2009) (emphasis added). Second, “speaker-based

distinctions are [generally] permissible when the state subsidizes speech,” because

“[n]othing in the Constitution requires the government to subsidize all speech equally.”

Wisc. Educ. Ass’n, 705 F. 3d at 646.

       By contrast, the Dues Checkoff Provision affirmatively prohibits private parties

from entering into voluntary agreements to administer union dues checkoffs for FLOC.

This is not the mere denial of a subsidy; it is a government-imposed restriction on FLOC’s

ability to negotiate contracts available to every other private sector labor union in the state.

See Ysursa, 555 U.S. at 364 (Ginsburg, J., concurring in part and concurring in the

judgment) (“The parties agree . . . that Idaho’s ban on payroll deductions for political

activities violates First Amendment limitations as applied to the private sector.”)




                                   12 130 Filed 03/11/21 Page 12 of 33
    Case 1:17-cv-01037-LCB-LPA Document
(emphasis added)). A law that selectively restricts a single expressive association is subject

to strict scrutiny. Otherwise, the government could effectively destroy all manner of

expressive associations through the selective application of taxes and regulatory

restrictions.


   II.        The Court Should Grant Summary Judgment for Plaintiffs on their Equal
              Protection Claim.

         Plaintiffs are entitled to judgment as a matter of law that Section 20.5 violates the

Equal Protection Clause under either heightened scrutiny or rational basis review. Plaintiffs

also raise material fact issues precluding summary judgment on their claims that the

disproportionately Latinx and non-citizen demographic of North Carolina farmworkers

was a motivating factor in the enactment of Section 20.5.

         A.      The Opinion Incorrectly Applied Fourth Circuit Precedent.

         By excluding North Carolina farmworkers and their sole union, FLOC, from

enjoying rights enjoyed by all other private sector workers and unions under North Carolina

law,4 Section 20.5 targets a “discrete and insular” minority and is subject to heightened

scrutiny. The Fourth Circuit recently established a framework for analyzing these claims.

Grimm v. Gloucester Cty. Sch. Bd., 972 F.3d 586 (4th Cir. 2020). In Grimm, the Court


         4
         Plaintiffs object to the conclusion that the relevant comparison class is “all other
private sector employees’ exempt from the NLRA.” DE 124 at 56. State law on labor
relations does not incorporate the package of private sector worker exclusions set forth in
the NLRA, and neither Judge Auld nor Defendant dispute that farmworkers and their
unions are the only private sector workers treated differently under state labor law. See
DE 124 at 55–56. Whichever classification is used, however, Section 20.5 violates equal
protection for the reasons stated infra.




                                    13 130 Filed 03/11/21 Page 13 of 33
     Case 1:17-cv-01037-LCB-LPA Document
concluded that a school board’s policies restricting bathroom access for transgender

students constituted sex discrimination, but held in the alternative that transgender people

are “at least a quasi-suspect class,” warranting heightened scrutiny. Id. at 610-13. The

Court outlined four factors relevant to determining if a class is “quasi-suspect”: whether

the disadvantaged class (1) has been historically subject to discrimination; (2) has a

defining characteristic that relates to its ability to contribute to society; (3) is definable as

a discrete group by obvious, immutable, or distinguishing characteristics; and (4) is a

minority lacking political power. Id. at 611. All four of these factors weigh in favor of

considering North Carolina farmworkers a quasi-suspect classification.

       1. Farmworkers Have Been Historically Excluded from Basic Labor Protections.

       Plaintiffs demonstrated a pattern of exclusions of farmworkers from basic labor

protections enjoyed by other private sector workers. See DE 112 at 7. These exclusions

have frequently intersected with, and been motivated by, discrimination against African

Americans. See id.; DE 108-28 (Korstad Rept.) ¶¶ 11, 17-20, 63-76. Even as the

farmworker population in North Carolina has changed from disproportionately African

American to approximately 95% Latinx, the overwhelmingly (over 90%) white

composition of the agricultural producer class has persisted. DE 108-1 ¶¶ 2, 11; DE 108-

28 ¶ 78.

       In the case of Section 20.5, the legislature doubled down on these historical

practices. Although the racial minority group most heavily (and in the case of North

Carolina, almost exclusively) impacted by these laws has changed from African American




                                   14 130 Filed 03/11/21 Page 14 of 33
    Case 1:17-cv-01037-LCB-LPA Document
to Latinx, the overriding practice of white supremacy remains entrenched in these laws and

perpetuated in Section 20.5. Moreover, farmworkers as a group remain disenfranchised

and excluded from basic worker protections applicable to other private sector workers,

even as they suffer high rates of poverty and dangerous working conditions which

underscore the need for such protections. DE 112 at 2; DE 108-2 (Arcury Rept.) ¶¶ 22, 25-

28.

       2. Farmworkers’ Status Does Not Relate to Their Ability to Contribute to Society.

       The Opinion does not appear to make a determination under Grimm’s second factor.

Neither an individual’s status as a farmworker, nor the fact that farmworkers are

overwhelmingly Latinx non-citizens, bears any relation to their ability to contribute to or

function in society. See Grimm, 972 F.3d at 612.5 Nor should this status affect their ability

to decide whether to join a union and freely negotiate dues checkoff agreements for their

benefit.

       3. Farmworkers Are a Discrete Group Defined by Distinguishing Characteristics.

       The Magistrate Judge rejected Plaintiffs’ argument that farmworkers and their

unions are discrete groups defined by the distinguishing characteristics of being largely

Latinx and/or non-citizens because “Plaintiffs have not established the citizenship status of

a majority of North Carolina farmworkers.” DE 124 at 59. This conclusion overlooks the


       5
         Indeed, in the current pandemic, the state government has deemed farmworkers
“essential workers.” See N.C. Dep’t of Health & Human Servs., Deeper Dive – Group 3,
https://covid19.ncdhhs.gov/vaccines/find-your-spot-take-your-shot/deeper-dive-group-
3#frontline-essential-worker (last visited Mar. 11, 2021).




                                     15 130 Filed 03/11/21 Page 15 of 33
      Case 1:17-cv-01037-LCB-LPA Document
parties’ stipulation that the state’s farmworkers are approximately 95% Latinx, which is

clearly an immutable and distinguishing characteristic even without citizenship data. DE

108-1 ¶ 2. Moreover, it is undisputed that about 95% of the members of FLOC are non-

citizen H-2A guestworkers.6 Id. at ¶ 18; DE 108-3 ¶ 7. These undisputed facts, standing

alone, satisfy Grimm’s third factor.

       The Opinion erroneously disregards Plaintiffs’ uncontroverted evidence indicating

that a majority of farmworkers in the state are not U.S. citizens. The Opinion acknowledged

the state’s farmworkers are mostly of Mexican origin and many speak only Spanish. DE

124 at 59. But it failed to account for the statement of Plaintiffs’ expert, who has conducted

field research relating to farmworkers in the state for 25 years, that 90-100% of the adult

participants in his studies were born in Mexico, with fewer than 5% speaking any English

“beyond a rudimentary level.” DE 108-2 ¶ 20.7 In addition, North Carolina Farm Bureau

(NCFB), the key proponent of Section 20.5 and an opposing amicus and adverse witness



       6
         The Magistrate Judge noted that because Section 20.5 facially applies to all
farmworkers and farmworker unions, Plaintiffs must either establish that the Grimm factors
weigh in favor of quasi-suspect class treatment for all North Carolina farmworkers and
their unions, or that the classification was intended to target FLOC and its membership.
DE 124 at 58 n.35. As set forth supra and in this section, Plaintiffs meet both of these
burdens because FLOC, as the only farmworker union operating in North Carolina for the
last twenty years, is the only union that legislators could have considered when enacting
Section 20.5. See DE 108-1 ¶ 18; DE 108-3 ¶ 6; see also DE 109 at 8-11.
       7
          Because people must generally pass an English test to gain citizenship, widespread
lack of English proficiency strongly indicates that most farmworkers are not citizens. See
https://www.uscis.gov/citizenship/learn-about-citizenship/the-naturalization-interview-
and-test.




                                   16 130 Filed 03/11/21 Page 16 of 33
    Case 1:17-cv-01037-LCB-LPA Document
in this case, has publicly stated that approximately half of the state’s farmworkers are

undocumented immigrants and another 25% are H-2A guestworkers. Ex. 63 (July 2017

article).8 By NCFB’s account, at least 75% of the state’s farmworkers are not citizens.

       Defendant has offered no data nor made any other effort to dispute Plaintiffs’

assertions that North Carolina’s farmworkers are disproportionately non-citizens — nor

did the Magistrate Judge identify any such data.9 Accordingly, there is no material fact

dispute on this issue. See Fed. R. Civ. P. 56 (e)(2).




       8
           Plaintiffs respectfully request that the Court consider NCFB’s statements
regarding farmworker demographics in a July 2017 News and Observer article attached to
these Objections as Exhibit 63. See Fed. R. Civ. P. 72(b) (a court may consider “further
evidence” in reviewing objections). The statements were made by an amicus and attempted
intervenor who has represented to this Court that it is generally knowledgeable on matters
related to the state’s agricultural industry. See DE 105 at 2. It is corroborated by evidence
offered by Plaintiffs from other sources, and thus bears sufficient indicia of trustworthiness.
Fed. R. Evid. 807. It is also more likely to be directly probative on the state’s farmworker
citizenship demographics than any other data the parties are able to obtain. Id. Defendant
has notice of the statements in this article and an opportunity to dispute their reliability in
his response to these Objections. Id. Additionally, Plaintiffs can call NCFB witnesses to
testify at trial as to the truth of the statements in this article. See Fed. R. Civ. P. 56(c)(2).
       9
         Judge Auld pointed out that nationally there are 30,000-80,000 child laborers in
agriculture, many of whom are U.S. citizens, and further, that the state’s Latinx citizen
population is growing. DE 124 at 60. He also contended that it was difficult to extrapolate
from U.S. Department of Labor figures indicating that nationally, only 29% of farmworkers
are U.S. citizens because North Carolina has a significantly higher percentage of
guestworker (i.e., non-citizen) farmworkers than the national average. Id. at 61. These
points do not controvert the strong non-speculative evidence, backed by the NCFB’s public
statements, indicating that most North Carolina farmworkers are not citizens. Indeed, the
differences between federal and state data on farmworker demographics indicate that the
state’s agricultural industry is significantly more dependent on non-citizen workers than
the nation as a whole.




                                   17 130 Filed 03/11/21 Page 17 of 33
    Case 1:17-cv-01037-LCB-LPA Document
       Even if farmworker status in North Carolina were not almost entirely correlated with

being Latinx or a non-citizen, the state’s farmworkers constitute a discrete group defined

by distinguishing characteristics under the law. Among other characteristics, they are

subject to group-based exclusions from labor protections, are vulnerable to human

trafficking and other severe forms of labor exploitation, and experience high rates of

poverty and workplace injury. DE 109 at 5; DE 112 at 2.

       4. Farmworkers are a Minority Lacking Political Power.

       The Magistrate Judge did not directly address Grimm’s fourth factor. See DE 124 at

61-62. Plaintiffs have marshalled extensive undisputed evidence that farmworkers lack

political power in North Carolina.

       North Carolina has a long history of passing laws designed to sow divisions among

farmworkers, maintain a readily available cheap labor source, and suppress their potential

political power. DE 108-28 ¶¶ 14, 19, 61-62. This intended impact persists today. Plaintiffs

showed that the over 90% white constituency of agricultural producers is “influential” in

the state, (DE 124 at 73; DE 108-1 ¶11; DE 112 at 6), and that two farmer-legislators —

including one whose farm had been sued by FLOC members and was the subject of FLOC

organizing drive — led the effort to enact Section 20.5. DE 108-1 ¶ 12; DE 109 at 8-11.

Plaintiffs demonstrated that farmworkers, and FLOC’s membership in particular,10 are


       10
          The Opinion cited City of Charlotte v. Int’l Ass’n of Firefighters, 426 U.S. 283,
286 (1976) for the proposition that unions and union members are not considered suspect
classes. DE 124 at 75 n.39. Here, Plaintiffs have amassed evidence showing that, because
of their demographics and the political context, these particular union members and the
state’s farmworkers in general should be considered quasi-suspect classes. In contrast, the




                                   18 130 Filed 03/11/21 Page 18 of 33
    Case 1:17-cv-01037-LCB-LPA Document
highly politically disenfranchised and lack political access due to the fact that most are

ineligible to vote. See DE 109 at 12, 16; DE 112 at 2. The migratory nature of their work,

lack of English proficiency, and high rates of poverty also contribute to

disenfranchisement. DE 109 at 4-5; DE 108-2 ¶¶ 20, 28; DE 108-3 ¶ 7. Indeed, the history

of Section 20.5 shows farmworkers’ lack of access to political power. DE 109 at 12; DE

112 at 21, 23.

       Under all four of the Grimm factors, Plaintiffs show that Section 20.5 targets a quasi-

suspect class. The appropriate minimum standard of scrutiny under which to evaluate

Plaintiffs’ summary judgment claims is thus heightened (or intermediate) scrutiny, under

which the burden shifts to the state to demonstrate that a classification is substantially

related to an important governmental interest. Grimm, 972 F.3d at 608. The justification

for the classification must be “exceedingly persuasive” and “genuine;” speculation or post-

hoc rationalizations are insufficient. United States v. Virginia, 518 U.S. 515, 533-34

(1996). As explained below, Defendant’s justifications for Section 20.5 fail even rational

basis scrutiny and thus cannot meet this much more exacting standard.


       B.        Section 20.5 Fails Rational Basis Review Because it Was Motivated by
                 Anti-Union Animus.

       The Magistrate Judge also erred in determining that Section 20.5 withstands rational

basis review.



Charlotte plaintiffs made no effort to show why a suspect or quasi-suspect classification
was appropriate. See also DE 112 at 26 n.9 (distinguishing Charlotte).




                                   19 130 Filed 03/11/21 Page 19 of 33
    Case 1:17-cv-01037-LCB-LPA Document
       1. Anti-Union Animus Is Not a Legitimate Governmental Interest

       The Opinion failed to properly account for the uncontroverted record evidence

demonstrating that Section 20.5 was enacted to further the NCFB’s and legislators’ anti-

union animus. Under rational basis review, the purported basis for the statute does not have

to be supported by evidence—rational speculation will suffice. DE 124 at 78. However,

where animus against a politically unpopular group appears to have motivated legislation,

the Supreme Court has examined, under a “more searching form of rational basis review,”

Lawrence v. Texas, 539 U.S. 558, 580 (2003) (O’Connor, J., concurring), the actual

“design, purpose, and effect” of a law. United States v. Windsor, 570 U.S. 744, 764 (2013).

In such cases, the Court asks whether the actual and purported purposes of a law are

grounded in reality and logic, and whether the classification at issue is rationally related to

a legitimate governmental interest (as opposed to furthering private animus). See, e.g., id.

at 768–75; Romer v. Evans, 517 U.S. 620, 631–35 (1996); City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 446–50 (1985); Plyler v. Doe, 457 U.S. 202, 220–30 (1982);

U.S. Dep’t of Agric. v. Moreno, 413 U.S. 528, 534–35 (1973).

       Plaintiffs presented overwhelming undisputed evidence that Section 20.5 was

motivated by the admitted anti-union animus of its proponents, rather than any

administrative burdens or other concerns constituting legitimate governmental interests.

See DE 109 at 8–11, 20–22; DE 112 at 25–26, 30–31; DE 115 at 3, 5. Indeed, the Magistrate

Judge noted substantial evidence that anti-union animus had driven the enactment of




                                   20 130 Filed 03/11/21 Page 20 of 33
    Case 1:17-cv-01037-LCB-LPA Document
Section 20.5. See DE 124 at 68, 73, 74-75. And, as this Court earlier recognized, “a desire

to suppress farmworkers’ organizational efforts likely does not constitute a legitimate

government interest.” DE 56 at 73.

       Because the uncontroverted evidence shows that anti-union (and specifically anti-

FLOC animus) was a driving force behind Section 20.5, the Opinion erroneously

recommended that the Court hold that Section 20.5 survives rational basis review.

       2. Section 20.5 Is Not Rationally Related to Reduction of Administrative Burdens

       The Opinion also erred in concluding that “[r]eduction of administrative burdens

associated with mandatory dues withholding constitutes a rational basis for the Dues

Checkoff Provision.” DE 124 at 79. This determination is at odds with the Court’s previous,

correct determination that:

       the precluded activities (dues checkoffs and certain settlement provisions)
       arose from voluntary agreements between farmers, farmworkers, and/or
       FLOC rather than any regulatory mandate. Moreover, the Farm Act does not
       affect payroll deductions for anything other than payment of union dues. The
       Farm Act thus does not appear rationally related to reducing farmers’
       regulatory burdens. See City of Cleburne v. Cleburne Living Ctr., 473 U.S.
       432, 446 (1985) (“The State may not rely on a classification whose
       relationship to an asserted goal is so attenuated as to render the distinction
       arbitrary or irrational.”).

DE 56 at 72.

       Regardless of whether the burdens are characterized as “regulatory” or

“administrative,” DE 124 at 78-79, the Court’s original logic still applies: because

farmworkers are not covered by the National Labor Relations Act (NLRA) and agricultural

producers cannot be compelled to bargain for dues checkoff agreements, any burdens are




                                   21 130 Filed 03/11/21 Page 21 of 33
    Case 1:17-cv-01037-LCB-LPA Document
voluntarily assumed. DE 108-1 ¶¶ 13-15, 21. Moreover, as alluded to by the Court (DE 56

at 72), North Carolina law permits employees to authorize numerous deductions for their

convenience that pose equal or greater administrative burdens to employers. See 13 N.C.

Admin Code § 12.0305(b) (“Deductions for the convenience of the employee, as that term

is used in G.S. 95-25.8, include savings plans, credit union installments, savings bonds,

union or club dues, uniform rental or cleaning not required by the employer, parking and

charitable contributions.”). Yet Section 20.5 eliminates this authorization only for

farmworker union dues.

       Even assuming some administrative burden associated with dues checkoffs,11 the

categorical exclusion of the agricultural sector from voluntary agreements available to all

other private sector workers in the state is so attenuated and disproportionate to the goal of

reducing administrative burden as to render it arbitrary and irrational. See DE 56 at 72; DE

112 at 26–27. This is particularly so here: Section 20.5 restricts the contract rights of an

entire workforce for whom dues checkoffs are necessary to exercise their First Amendment

and state statutory right to associate with unions. See Section I supra; DE 109 at 12–13;

DE 112 at 5–6. And Section 20.5’s prohibitions are backed by threats of criminal

prosecution and civil liability for attempting to enter into the forbidden agreements. See

N.C. Gen. Stat. §§ 75-1, 75-9–16. Courts have repeatedly invalidated restrictions that were



       11
         The record shows that NCFB, Section 20.5’s drafter and main proponent, was
unable to substantiate these claims of burden, and it further shows that employers who
did not want to participate in dues checkoff agreements were able to avoid them. DE 112
at 3-4.




                                   22 130 Filed 03/11/21 Page 22 of 33
    Case 1:17-cv-01037-LCB-LPA Document
similarly harsh, overbroad, and disproportionate to the purported legitimate ends. See, e.g.,

Cleburne, 473 U.S. at 450; Moreno, 413 U.S. at 534. The Magistrate Judge erred when he

recommended finding that Section 20.5’s harsh and sweeping restrictions on contractual

rights available to every other North Carolina worker were rationally related to the goal of

reducing administrative burden on agricultural producers.


   C. The Magistrate Judge Failed to Draw All Reasonable Inferences in Plaintiffs’
      Favor in Granting Summary Judgment on their Intentional Discrimination
      Claim Based on Race, National Origin, and Alienage.

       The Opinion also erred in recommending summary judgment against Plaintiffs on

their claim that race, national origin, and alienage discrimination was a substantial or

motivating factor in the passage of Section 20.5.12 Whether a legislature acted with

discriminatory intent is a question of fact. See Hunt v. Cromartie, 526 U.S. 541, 549

(1999). For an intentional discrimination claim, in which the ultimate factual question of

state of mind is a decisive element, “summary judgment is seldom appropriate.”

Charbonnages de France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979). See also Hunt, 526

U.S. at 553 n.9. “[W]hether as a matter of fact any particular state of mind exists can seldom

be considered to be beyond reasonable dispute because this depends entirely upon the


       12
         As set forth above, because Section 20.5 does not survive heightened scrutiny or
rational basis review, the Court should grant summary judgment for Plaintiffs on their
equal protection claim. In their summary judgment brief, Defendant treated Plaintiffs’
assertions that race, national origin, and/or alienage was a motivating or substantial factor
in Section 20.5’s passage as a distinct claim. Accordingly, Plaintiffs here explain why their
evidence supports, at minimum, a denial of Defendant’s summary judgment motion as it
pertains to Plaintiffs’ claims of discrimination based on race, alienage, and/or national
origin.




                                   23 130 Filed 03/11/21 Page 23 of 33
    Case 1:17-cv-01037-LCB-LPA Document
conflicting inferences to be drawn from evidence so likely to be circumstantial or, if direct,

self-serving.” Charbonnages, 597 F.2d at 414.

       As set forth below, the Magistrate Judge erroneously engaged in credibility

determinations and weighing of the evidence to resolve the dispute, effectively assuming

the role of the ultimate fact-finder in presuming that Plaintiffs could not overcome the

presumption of legislative good faith.13

       1. Historical Background

       Plaintiffs have put forth sufficient evidence that a reasonable fact-finder could

find the racially discriminatory history of farmworker exclusions in federal and state

labor protections points to ongoing intentional discrimination, embodied in Section 20.5,

against a workforce that is overwhelmingly comprised of a disenfranchised racial

minority and in favor of an overwhelmingly white employer class. See DE 109 at 4; DE

112 at 7, 17 (summarizing evidence); Cf. N.C. State Conf. of the NAACP v. Raymond, 981

F.3d 295, 305 (4th Cir. 2020) (recognizing the state’s long history of race discrimination

“favors finding discriminatory intent”); Veasey v. Abbott, 830 F.3d 216, 237 (5th Cir. 2016)

(record evidence showing that Texas had a history of justifying racially discriminatory laws

with the same “race neutral reason” could support a finding of discriminatory intent). The


       13
          The Magistrate Judge correctly found that, at minimum “a reasonable inference
exists that the disparate impact factor weighs in Plaintiffs’ favor,” as “one reasonably may
infer that Section 20.5 primarily disadvantages FLOC’s largely Latinx non-citizen
membership rather than the primarily white farmers for whose benefit the General
Assembly enacted the law.” DE 124 at 64, 76.




                                   24 130 Filed 03/11/21 Page 24 of 33
    Case 1:17-cv-01037-LCB-LPA Document
Opinion also failed to account for how a reasonable fact-finder might infer anti-Latinx

and anti-immigrant sentiment from nearly a decade of proposed legislation that

“adversely impact[s]” immigrants. DE 124 at 27 n.25; DE 108-1¶¶33-43; DE 108-28 ¶¶

11, 20, 39-40, 59-61, 72, 74-76, 79-87.

       The Magistrate Judge notes the undisputed nature of Plaintiffs’ evidence that

Section 20.5 was passed in response to advocacy by FLOC’s Latinx, non-citizen

members, but nonetheless rejects this undisputed evidence of intentional discrimination,

stating that “it remains equally plausible . . . that anti-union views rather than bias against

“Latinx non-citizens” motivated Section 20.5’s enactment.” DE 124 at 68. This all but

concedes that a reasonable fact-finder could infer discriminatory intent from the

evidence presented on this factor, rendering summary judgment inappropriate.

       2. Sequence of Events and Substantive Departures

       The Opinion’s determination that the sequence of events leading to Section 20.5

was not sufficiently “suspicious” to survive summary judgment was also erroneous. While

the sequence of events was different in some respects from the circumstances cited from

McCrory, it was undisputed that Section 20.5 was adopted “with limited debate within one

evening,” and was added “last-minute . . . in the final days of the legislative session.” DE

124 at 70, 72. Moreover, the uncontroverted record shows—or at least raises a strong

inference— that House debate on Section 20.5 lasted less than 10 minutes and the Senate

debate considerably less. See DE 34-18 at 1-5 (House debate transcript on Section 20.5

showing starting point of 2:28:00 and ending point of 2:37:55); DE 34-25 (Guy Decl.) ¶




                                   25 130 Filed 03/11/21 Page 25 of 33
    Case 1:17-cv-01037-LCB-LPA Document
14 (explaining process of transcribing debate); DE 107-5 at 16 (Senate debate transcript);

DE 107-6 at 12-15 (House debate transcript). “Of course, a legislature need not break its

own rules to engage in unusual procedures,” and further, Plaintiffs should not be required

to show procedural irregularity unprecedented in “any other legislature in the country” to

overcome summary judgment. N.C. State Conf. of NAACP v. McCrory, 831 F.3d 204, 228

(4th Cir. 2016); see also Carcaño v. Cooper, 350 F. Supp. 3d 388, 419 (M.D.N.C. 2018)

(allegations that a bill was tacked on to another bill at the last minute and “was introduced,

debated, passed, signed, and went into effect within a single day” adequately plead a

sequence of events suggesting discrimination). Plaintiffs also demonstrated ways that

Section 20.5 is a significant substantive departure from state policy regarding labor

relations and payroll deductions, only some of which were noted in the Opinion. DE 112

at 19-20; DE 124 at 72-73.

       The Opinion characterized Plaintiffs’ evidence on this factor as, “at most, very

modestly support[ing] Plaintiffs’ position,” (DE 124 at 74). Because a reasonable fact

finder could find this showing persuasive, Plaintiffs’ claim must be allowed to proceed.

       3. Legislative History

       The Magistrate Judge did not find that the legislative history favored Plaintiffs’

claim, specifically disagreeing that any discriminatory inferences could be drawn from

Representative    Dixon’s    statements    regarding   “predatory    folks”   and    “outside

organizations.” DE 124 at 74-75. A principal reason for rejecting this evidence was a

mistaken conviction that FLOC does not have “a racial identity.” But the Fourth Circuit




                                   26 130 Filed 03/11/21 Page 26 of 33
    Case 1:17-cv-01037-LCB-LPA Document
has held that corporations can have an imputed racial identity if they are substantially

associated with a racial group based on their aims or the identity of people who run the

organization. See Woods v. City of Greensboro, 855 F.3d 639, 645-46 (4th Cir. 2017). As

a union led and staffed by Latinx people, and with a membership that is over 90% Mexican

guestworkers, FLOC has an imputed racial identity. And while the Magistrate Judge may

reasonably believe that the references to “predatory folks” and “outsiders” indicate anti-

union animus rather than consideration of FLOC’s Mexican guestworker membership,

another reasonable fact-finder could draw the inference from such statements that FLOC’s

membership demographics were also a motivating factor in the enactment of Section

20.5.14

          The Opinion recommends summary judgment based on the Magistrate Judge’s

conclusion that Plaintiffs “have not established that racial, national origin, and/or alienage

discrimination was a substantial or motivating factor behind enactment of the law.” DE

124 at 76. But, in opposing Defendant’s summary judgment motion on these grounds, it

was not Plaintiffs’ burden to conclusively establish this ultimate issue. Plaintiffs

marshalled sufficient evidence in their favor, raising material fact questions as to whether

invidious discrimination motivated the enactment of Section 20.5.



          14
          The Opinion fails to draw reasonable inferences, supported by evidence, about
the significance of SB 375’s failure to pass the House. Plaintiffs’ unrefuted presentation of
evidence showed it was not the contents of the bill, but who would be impacted by the bill,
that led to its failure. DE 108-8 at 92:21-93:25. It was only once the dues checkoff
provisions were altered to discretely target a disenfranchised minority group that they were
enacted.




                                   27 130 Filed 03/11/21 Page 27 of 33
    Case 1:17-cv-01037-LCB-LPA Document
   III.       The Court Should Deny Summary Judgment on Plaintiffs’ Section 1981
              Claim.

       The portion of the Opinion recommending summary judgment against Plaintiffs on

their 42 U.S.C. §1981 claims rests on fundamental errors of law. The Opinion wrongly

contends that §1981 applies only to claims based on race, despite clear and binding

precedent extending its protections to alienage-based claims. DE 124 at 83-85. In light of

this flawed conclusion, the Opinion fails to draw all reasonable inferences in favor of

Plaintiffs.

       The Supreme Court has long held that section 1981’s command that “[a]ll persons

within the jurisdiction of the United States shall have the same right in every State and

Territory to make and enforce contracts” prohibits discrimination based on alienage, as

well as race. Takahashi v. Fish and Game Comm’n, 334 U.S. 410, 419-20 (1948); see also

Saint Francis Coll. v. Al-Khazraji, 481 U.S. 604, 612-13 (1987) (noting that the language

of section 1981 was intended to provide “protection for immigrant groups”); Duane v.

GEICO, 37 F.3d 1036, 1038-41 (4th Cir. 1994) (section 1981 prohibits both public and

private alienage discrimination).15

       The Magistrate Judge discounted relevant material facts that support Plaintiffs’

alienage-based claim. Plaintiffs presented sufficient evidence to allow a reasonable fact-

finder to conclude that the alienage of those most impacted by Section 20.5 was the but-



       15
          Comcast Corp. v. Nat’l Ass’n. of African Am.-Owned Media, 140 S. Ct. 1009
(2020), upon which the Opinion relies, neither mentions alienage nor purports to reverse
these legal principles.




                                    28 130 Filed 03/11/21 Page 28 of 33
     Case 1:17-cv-01037-LCB-LPA Document
for cause of its passage. See DE 112 at 21-22. Accordingly, summary judgment is

inappropriate as to Plaintiffs’ section 1981 claim.

   IV.      The Court Should Deny Summary Judgment on Plaintiffs’ Bill of
            Attainder Claim.

         The Opinion erroneously recommends granting summary judgment on Plaintiffs’

claim that Section 20.5 is a bill of attainder on the grounds that Plaintiffs do not sufficiently

demonstrate that it specifically targeted FLOC for punitive treatment. DE 124 at 88. In

contrast with cases cited in the Opinion, Plaintiffs raise evidence that Section 20.5 was

preceded by a 2013 law specifically targeting FLOC, and was passed as a punitive response

to FLOC’s organizing efforts at Senator Jackson’s farm - specifically its efforts to secure

a CBA to settle litigation against him. See DE 108-3 ¶¶ 36–40; DE 109 at 8-9; DE 112 at

32; DE 124 at 15-19. These facts, coupled with the highly punitive character of Section

20.5, supra at Section II.B, create a material fact issue surrounding whether the law was

designed and passed to punish FLOC and is an unconstitutional bill of attainder. See DE

112 at 31-32.


   V.       Section 20.5 Should Be Permanently Enjoined.

         The Opinion declined to analyze whether a permanent injunction was appropriate.

DE 124 at 29, n.26. “Once a constitutional violation is found, a federal court is required to

tailor the scope of the remedy to fit the nature and extent of the constitutional violation.”

Ostergren v. Cucinelli, 615 F.3d 263, 288-89 (4th Cir. 2010) (internal citation omitted).

The Court should enter a permanent injunction based on the factors outlined in Plaintiffs’




                                   29 130 Filed 03/11/21 Page 29 of 33
    Case 1:17-cv-01037-LCB-LPA Document
summary judgment motion (DE 108 ¶¶7-8), and already found by this Court when it

preliminarily enjoined Section 20.5. See DE 56 at 74-78. Where, as here, Plaintiffs have

shown that they are entitled to judgment that Section 20.5 is unconstitutional, the law

should be permanently enjoined. See Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va.,

Inc., 43 F.3d 922, 938 (4th Cir. 1995) (permanent injunction may be entered “if the

affidavits and documentary evidence clearly establish the plaintiff’s right to the

injunction”); Bryant v. Woodall, 363 F. Supp. 3d 611, 632 (M.D.N.C. 2019) (enjoining

unconstitutional statute without separately analyzing permanent injunction factors).



                                    CONCLUSION

       Plaintiffs respectfully request that this Court grant summary judgment for

Plaintiffs on their First Amendment and Equal Protection claims and permanently enjoin

all of Section 20.5.



Respectfully submitted,

/s/ Kristi Graunke
Kristi Graunke
North Carolina Bar No. 51216
kgraunke@acluofnc.org
Jaclyn Maffetore
North Carolina Bar No. 50849
jmaffetore@acluofnc.org
ACLU of North Carolina Legal
Foundation
P. O. Box 28004
Raleigh, NC 27611-8004
Tel: 919-834-3466




                                   30 130 Filed 03/11/21 Page 30 of 33
    Case 1:17-cv-01037-LCB-LPA Document
Julia Solórzano                        Brian Hauss
Georgia Bar No. 928725                 New York Bar No. 5437751
julia.solorzano@splcenter.org          bhauss@aclu.org
Southern Poverty Law Center            Arianna Demas
P.O. Box 1287                          ademas@aclu.org
Decatur, GA 30030-1287                 American Civil Liberties Union
Tel: 404-521-6700                      Foundation
                                       125 Broad Street, 18th Floor
Meredith B. Stewart                    New York, NY 10004
Louisiana Bar No. 34109                Tel.: 212-549-2500
meredith.stewart@splcenter.org         Fax: 212-549-2650
Southern Poverty Law Center
201 St. Charles Ave, Ste. 2000         Robert J. Willis
New Orleans, LA 70170                  North Carolina Bar No. 10730
Tel.: 504-486-8982                     rwillis@rjwillis-law.com
                                       Law Office of Robert J. Willis, P.A.
Carol Brooke                           P.O. Box 1828
North Carolina Bar No. 29126           Pittsboro, NC 27312
carol@ncjustice.org                    Tel: 919-821-9031
Clermont Ripley                        Fax: 919-821-1763
North Carolina Bar No. 36761
clermont@ncjustice.org
North Carolina Justice Center
PO Box 28068
Raleigh, NC 27611
Brooke Tel: 919-856-2144
Ripley Tel.: 919-856-2154
Fax: 919-856-2175




Counsel for Plaintiffs




                                   31 130 Filed 03/11/21 Page 31 of 33
    Case 1:17-cv-01037-LCB-LPA Document
  CERTIFICATE OF COMPLIANCE WITH LENGTH LIMITATIONS OF LR
                           7.3(d)


         Relying on the word count function of Microsoft Word, I hereby certify that this

brief complies with the 8,000 word limit as set forth in the Court’s March 3, 2021 text

order.


                                       /s/ Kristi L. Graunke
                                       One of the Attorneys for Plaintiffs




                                   32 130 Filed 03/11/21 Page 32 of 33
    Case 1:17-cv-01037-LCB-LPA Document
                           CERTIFICATE OF SERVICE


      I certify that on March 11, 2021, I electronically filed the foregoing and an

exhibit with the Clerk of the Court using the CM/ECF system, which will serve counsel

for Defendant.




                                                                /s/ Kristi Graunke
                                                                Counsel for Plaintiffs




                                           33

   Case 1:17-cv-01037-LCB-LPA Document 130 Filed 03/11/21 Page 33 of 33
